 In the Matterof GENERAL MILLS, INC. (MECHANICAL DIVISION)andUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,LOCAL 1140, C. I. O.Case No. 18-R-1471.-Decided May 27, 1946Messrs. D. E. Balch, Marvin Bonine, John Keenan,andPaul Olson,all of Minneapolis, Minn., for the Company.Messrs.Kenneth J. Enkel, Charles Peters,andAnthony Demaio,allof Minneapolis, Minn., for the C. I. O.Messrs. James AsheandLesterMcBride,of St. Paul, Minn., fortheMachinists.Messrs. A. C. BrownandH.W. Carlile,ofMinneapolis,Minn., forthe Engineers.Mr. F G Dunn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, Local 1140, C. I. 0., herein called the C. I. 0.,alleging that a question affecting commerce had arisen concerning therepresentation of employees of General Mills, Inc. (Mechanical Divi-sion),Minneapolis,Minnesota, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Stanley D. Kane, Trial Examiner. The hearing was heldatMinneapolis,Minnesota, on April 9, 10, and 12, 1946. The Com-pany, the C. I. 0., the International Association of Machinists, hereincalled theMachinists, and the International Union of Operating Engi-neers, Local 34, A. F. of L., herein called the Engineers, appeared andparticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues. The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.68 N L. R. B., No. 37.309 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in thecase,the Board makes the following :FINDINGS OF FACTITHEBUSINESSOF THE COMPANYGeneralMills, Inc. (Mechanical Division), is a corporation duly or-ganized and existing under the laws of the State of Delaware, withits principal office and place of business located in Minneapolis, Minne-sota. In its mechanical division, it designs and builds precision toolsand products, and recently has added to its manufacture a line of home-appliance items, including electric irons and pressure cookers. The an-nual sales of the Company for the period from June 1, 1944, to May31, 1945, was in the approximate amount of $10,000,000; approximately97 percent of the finished products represented in such sales was shippedto States other than the State of Minnesota.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & MachineWorkers of America, Local 1140,isa labor organization,affiliated with the Congress of Industrial Or-ganizations,admitting to membership employees of the Company.InternationalAssociation ofMachinists is a labor organization, ad-mitting to membership employees of the Company.InternationalUnion of Operating Engineers,Local34, is a labororganization,affiliatedwith the American Federation of Labor,admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe C. I. O. notified the Company on February 20, 1946, that it rep-resented all production and maintenance employees of the Company andrequested recognition as their collective bargaining representative. TheCompany replied on February 25, 1946, refusing to recognize the C. I. O.because of its existing contract with the Machinists.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number of em-ployees in the unit hereinafter found appropriate?'The contract withtheMachinists expireson June 1, 1946, and was not raised as a bar tothis proceeding.2The Field Examiner reported that the C. I. O. submitted 194 cards, bearing the names of189 employees listed on the Company's pay roll of March 3, 1946, and that there are approxi.mately 418 employees in the appropriate unit. The Engineers submitted 4 cards at the hearing,bearing thenames of4 employees on the Company's pay roll of March 3, 1946, and thereare 4 employees in the appropriate unit. The Machinists depended on its existing contractas evidence of interest in this proceeding. GENERAL MILLS, INC.311We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATIONOF REPRESENTATIVESThe C. I. 0. seeks a unit composed of all production and maintenanceemployees in both the industrial manufacturing area or division and thehome-appliance area or division, including inspectors and storekeepers,but excluding clerical employees, maintenance electricians, cafeteria em-ployees, lay-out engineers, tool designers, draftsmen, and engineers,guards, and all supervisory employees. The Company and the Machinistsare in general agreement as to the specific composition of the foregoingunit, but would establish the home-appliance division as a separate unit.The Engineers seeks a craft unit composed of four firemen, which unit isopposed by the other parties.The Company has been bargaining with the Machinists since 1941under a contract that covered all production and maintenance employees,excluding the specific classifications noted above. In January 1946, theCompany commenced operations in the home-appliance division and rec-ognized theMachinists as the bargaining representative of suchemployees.The record shows that both divisions are under the over-all supervi-sion of A. L. Hyde, division president. Several departments such astraffic, personnel, shipping and receiving, and accounting and purchas-ing departments function in behalf of both divisions. In addition, a largegroup of employees in the tool engineering department perform workin and for both divisions. The Company has posted vacancies for thehome-appliance division in the manufacturing division pursuant to theMachinists' contract. As a result, a considerable number of employeesnow in the home-appliance division had transferred directly from themanufacturing division without loss of seniority. The evidence revealsthat it was the intent of both the Company and the Machinists, prior tothe advent of the C. I. 0., to apply the provision of the existing con-tract to the employees in the home-appliance division .3 In view of the3The existing contract provides for recognition of theMachinists as collective bargainingagent for classifications or grades that might be added to the Company's pay roll during thelifeof the contract.When the new division wascontemplated,theCompany wrote theMachinists and requested that it take jurisdiction over the employeestherein, stating that itwac willing to apply theexistingunion contractin all of itsphases to the new departmentexcept for wage rates. The Machinistsaccepted,reserving certain differences as to wages andseniority provisions for later negotiation. The Company, thereafter, provided for the transferof employees to the new division in accordance with a provisionin the existingcontractAfter the petition was filed herein, the Companysuggested to the Machinsiststhata separatecontractbe negotiatedfor employeesin the home-appliance division. 312DECISIONS OF NATIONALLABOR RELATIONS BOARDforegoing and the fact that organization of the Company's employeeshas been extended by both the C. I. 0. and the Machinists to the home-appliance and the manufacturing divisions, we are of the opinion thatalloperations of the Company, including both the home-appliance andmanufacturing divisions, comprise a single appropriate unit .4Prior to and during the entire period covered by the contract betweenthe Company and the Machinists, the Company has employed four fire-men, one of whom is in charge as a "group leader," but does not possesssupervisory authority within the Board's customary definition. Theirwork is separate and distinct from the production and maintenance em-ployees and they are required to obtain an operating engineer's licensefrom the State of Minnesota, which licenses are only acquired after 1to 3 years of apprenticeship. Three of these firemen have been membersof the Engineers for 10 years and have maintained their membershipdespite the bargaining agreement of the Machinists. Shortly after theMachinists was recognized as the bargaining agent for all productionand maintenance employees of the Company, the firemen were requestedby the Machinists to join their union. The firemen refused, however, be-cause of their membership in the Engineers. They have not activelyparticipated in the Machinists' union activities and the record does notshow that the Machinists has ever represented them in the settlementof specific grievances.We have held in certain instances that where members of a craftmerge their interests with those of other production and maintenanceemployees and acquiesce in being represented as a part of a plant-wideunit, they were thereby precluded from the right to separate representa-tion."However, we have also recognized the right to self-determinationon the part of craft employees where, as here, they have maintainedtheir group identity, refrained from active participation in union activi-ties of the plant-wide representative, and maintained membership in thecraft group prior to the establishment of the plant-wide unit, and whereno consideration was given to the merits of a separate craft unit uponthe occasion of the establishment of the plant-wide unit.,,Under the circumstances of the present case, we are of the opinionthat the bargaining history of the Company is not determinative of thepresent issue and that the firemen, by their actions during the periodcovered by the Machinists' contract, have not conducted themselves soas to preclude their representation in a separate bargaining unit. Accord-ingly,we find that the firemen may constitute either a separate bargain-ing unit or be included in the larger unit of production and maintenance4Matter of Raytheon Manufacturing Company, 66 NL.R. B. 588.aMatter of York Corporation,61N. L. R B.462;Matter of InternatzonalM,nerals andChenucal Corporation,62 N. L.R. B. 655.6Matter of Standard Oal Company of New Jersey,61 N. L.R. B. 1344;Matter of The CrosleyCorporation,66N. L.R. B. 349. GENERAL MILLS, INC.313employees.We shall, therefore, permit the firemen to express their de-sires in the matter by means of a separate election.If they vote for theEngineers, they shall constitute a separate appropriate unit ; otherwisethey shall remain a part of the plant-wide unit of production and main-tenance employees.Upon the basis of the entire record and in conformance with the fore-going conclusions,we shall order the conduct of elections among theemployees of the Company within each of the two groups listed below,excluding all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action :(1)All productionand maintenanceemployees in the Company'smechanical division, including employees in the home-appliance division,inspectors, and storekeepers, and excluding clerical employees, mainte-nance electricians, cafeteria employees, lay-out engineers, tool designers,draftsmen and engineers,firemen,and guards ;(2)All firemen, including the group leader.As indicated above, we will make no final determination of the ap-propriate unit or units pending the results of the elections.Those eligible to vote in the elections which we shall direct shall bethe employees of the Company described in the voting groups abovewho were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to the limitationsand additions set forth therein.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with General Mills, Inc. (Me-chanicalDivision),Minneapolis,Minnesota,elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director of the Eighteenth Region,acting in thismatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the voting groups listed in Section IV,above, who wereemployed during the pay-roll period immediately preceding the date ofthisDirection,including employees who did not work duringsaid p-tv-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States who 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections, and all supervisoryemployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action :(1)All production and maintenance employees in group (1), outlinedin Section IV, above, to determine whether they desire to be representedby United Electrical, Radio & Machine Workers of America, Local1140, C. I. 0., or by International Association of Machinists, for thepurposes of collective bargaining, or by neither ;(2)All firemen in group (2), outlined in Section IV, above, to de-termine whether they desire to be represented by United Electrical, Radio& Machine Workers of America, Local 1140, C. I. 0., or by Interna-tionalAssociation ofMachinists, or by International Union of Oper-ating Engineers, Local 34, A. F. L., for the purposes of collective bar-gaining, or by none.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.